Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 11, 2019

The Court of Appeals hereby passes the following order:

A19A2088. JAMES RUSSELL SANDERS v. THE STATE.

      Charged with homicide by vehicle and other crimes following an auto accident,
James Russell Sanders filed a motion to suppress his medical records, including the
results of a urinalysis performed at the hospital following the accident. The trial court
apparently denied Sanders’s motion from the bench in October 2018, but no order was
entered at that time.1 Thereafter, Sanders filed a motion for reconsideration, which was
denied on May 1, 2019. Sanders obtained a certificate of immediate review on May 2,
2019, and filed a notice of appeal on May 6, 2019. We, however, lack jurisdiction.
      An order denying a motion to suppress is not a final appealable decision within
the meaning of OCGA § 5-6-34 (a). Moreover, the denial of a motion for
reconsideration is not itself directly appealable, and the filing of such a motion does
not extend the time for filing an appeal. See Bell v. Cohran, 244 Ga. App. 510, 510-511
(536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271-272 (326 SE2d 5)
(1985); see also Mayor & Aldermen of City of Savannah v. Norman J. Bass Const.
Co., 264 Ga. 16, 17 (1) (441 SE2d 63) (1994) (holding that an order denying a motion
for reconsideration “can be the subject of an application for interlocutory appeal”).
Accordingly, Sanders was required to follow the interlocutory appeal procedure
outlined in OCGA § 5-6-34 (b) by obtaining a certificate of immediate review from the
trial court within ten days of entry of the order he seeks to appeal and filing a timely
application for interlocutory review in this Court. See OCGA § 5-6-34 (b); Court of

      1
        An oral order is not appealable unless it is reduced to writing, signed by the
judge, and filed with the clerk. See OCGA § 5-6-31; Rocha v. State, 287 Ga. App. 446,
447 (1) (a) (651 SE2d 781) (2007).
Appeals Rule 30. Although Sanders obtained a certificate of immediate review, his
failure to apply for and obtain an order permitting interlocutory review deprives this
Court of jurisdiction.
      For these reasons, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/11/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Wi tness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.